TABLE OF CONTENTS



Exhibit 10.2
AMENDED AND RESTATED SECURITY AGREEMENT
Dated June 16, 2006
From
The Grantors referred to herein
as Grantors
to
BANK OF AMERICA, N.A.
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS



            Section       Page
Section 1.
  Grant of Security     5
Section 2.
  Security for Obligations     10
Section 3.
  Grantors Remain Liable     10
Section 4.
  Delivery and Control of Security Collateral     10
Section 5.
  Maintaining the Account Collateral     11
Section 6.
  Investing of Amounts in the Collateral Account and the L/C Collateral Account
    13
Section 7.
  Release of Amounts     13
Section 8.
  Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims     14
Section 9.
  Representations and Warranties     14
Section 10.
  Further Assurances     19
Section 11.
  As to Equipment and Inventory     20
Section 12.
  Insurance     20  
Section 13.
  Post-Closing Changes; Bailees; Collections on Assigned Agreements, Receivables
and Related Contracts     21
Section 14.
  As to Intellectual Property Collateral     22
Section 15.
  Voting Rights; Dividends; Etc.     24
Section 16.
  As to Letter-of-Credit Rights     25
Section 17.
  As to the Denali Spectrum Manager Security Interests     26
Section 18.
  Transfers and Other Liens; Additional Shares     26
Section 19.
  Collateral Agent Appointed Attorney-in-Fact     26
Section 20.
  Collateral Agent May Perform     27
Section 21.
  The Collateral Agent’s Duties     27
Section 22.
  Remedies     28



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            Section       Page
Section 23.
  Amendments; Waivers; Additional Grantors; Supplements to Schedules, Etc.    
30
Section 24.
  Notices, Etc.     30
Section 25.
  Continuing Security Interest; Assignments under the Credit Agreement     31
Section 26.
  Release; Termination     32
Section 27.
  Execution in Counterparts     32
Section 28.
  Governing Law     34

         
Schedules I
  -   Name, Location, Chief Executive Office, Type Of Organization, Jurisdiction
Of Organization And Organizational Identification Number
Schedule II
  -   Pledged Equity and Pledged Debt
Schedule III
  -   Assigned Agreements
Schedule IV
  -   Changes in Name, Location, Etc.
Schedule V
  -   Patents, Trademarks and Trade Names and Copyrights
Schedule VI
  -   IP Agreements
Schedule VII
  -   Account Collateral
Schedule VIII
  -   Account Collateral not Subject to Account Control Agreement
Schedule IX
  -   Commercial Tort Claims
Schedule X
  -   Letters of Credit
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of Security Agreement Supplement
Exhibit B
  -   Form of Consent and Agreement
Exhibit C
  -   Form of Amended and Restated Intellectual Property Security Agreement
Exhibit D
  -   Form of Intellectual Property Security Agreement Supplement
Exhibit E
  -   Form of Consent to Assignment of Letter of Credit Rights

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     3
AMENDED AND RESTATED SECURITY AGREEMENT
          AMENDED AND RESTATED SECURITY AGREEMENT dated June 16, 2006 made by
CRICKET COMMUNICATIONS, INC., a Delaware corporation (the “Borrower”), LEAP
WIRELESS INTERNATIONAL, INC., a Delaware corporation (“Holdings”), the other
Persons listed on the signature pages hereof and the Additional Grantors (as
defined in Section 23) (the Borrower, Holdings, the Persons so listed and the
Additional Grantors being, collectively, the “Grantors”), to BANK OF AMERICA,
N.A. (“Bank of America”), as collateral agent (in such capacity, together with
any successor collateral agent appointed pursuant to Article IX of the Credit
Agreement (as hereinafter defined), the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement).
          PRELIMINARY STATEMENTS.
          (1) The Borrower and Holdings were parties to that certain credit
agreement dated as of January 10, 2005 (as amended by that certain Amendment
No. 1 dated as of July 22, 2005 and that certain Amendment No. 2 dated as of
July 22, 2005, the “Initial Credit Agreement”)) with certain lenders from time
to time party thereto and Bank of America, as administrative agent and L/C
issuer.
          (2) Pursuant to the Initial Credit Agreement, the Grantors entered
into that certain security agreement dated January 10, 2005 (the “Initial
Security Agreement”) in order to grant to Bank of America, as collateral agent,
for the ratable benefit of the secured parties (as such term is defined in the
Initial Security Agreement) a security interest in certain collateral.
          (3) The Borrower and Holdings requested, and the Lenders agreed, to
amend and restate the Initial Credit Agreement, and therefore the Borrower and
Holdings have entered into an Amended and Restated Credit Agreement dated as of
the date hereof (said Agreement, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”) with the Lenders and the Agents (each as defined therein).
          (4) Pursuant to the Credit Agreement, the Grantors have agreed to
amend and restate the Initial Security Agreement and are therefore entering into
this Agreement in order to grant to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in the Collateral (as
hereinafter defined).
          (5) Each Grantor is the owner of the shares of stock or other Equity
Interests set forth opposite such Grantor’s name on and as otherwise described
in Part I of Schedule II hereto (the “Initial Pledged Equity”) and in Part III
of Schedule II hereto and issued by the Persons named therein and of the
indebtedness set forth opposite such Grantor’s name on and as otherwise
described in Part II of Schedule II hereto (the “Initial Pledged Debt”) and in
Part IV of Schedule II hereto and issued by the obligors named therein.
          (6) The Borrower and Holdings have security entitlements (the “Pledged
Security Entitlements”) with respect to all the financial assets (the “Pledged
Financial Assets”) credited from time to time to the Borrower’s and Holdings’
accounts (other than financial assets held in an Other Deposit Account),
respectively, as described in Schedule VII hereto (the “Securities Accounts”).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4

          (7) The Borrower has opened a l/c collateral deposit account, Account
No. 1233304415 (the “L/C Collateral Account”), with Bank of America at its
office at 1850 Gateway Blvd, 3rd Floor, Concord, California 94520, in the name
of the Collateral Agent and under the sole control and dominion of the
Collateral Agent and subject to the terms of this Agreement.
          (8) The Borrower has opened a collateral deposit account, Account
No. 1233304434 (the “Collateral Account”), with Bank of America at its office at
1850 Gateway Blvd, 3rd Floor, Concord, California 94520, in the name of the
Borrower but under the sole dominion and control of the Collateral Agent and
subject to the terms of this Agreement.
          (9) The Borrower is the beneficiary under certain letters of credit as
described in Schedule X.
          (10) It is a condition precedent to the making of Loans and the
issuance of Letters of Credit by the Lenders under the Credit Agreement and the
entry into Secured Hedge Agreements by the Hedge Banks from time to time that
the Grantors shall have granted the assignment and security interest and made
the pledge and assignment contemplated by this Agreement.
          (11) Each Grantor will derive substantial direct and indirect benefit
from the transactions contemplated by the Loan Documents.
          (12) Terms defined in the Credit Agreement and not otherwise defined
in this Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) and/or in the
Federal Book Entry Regulations (as defined below) are used in this Agreement as
such terms are defined in such Article 8 or 9 and/or the Federal Book Entry
Regulations. “UCC” means the Uniform Commercial Code as in effect, from time to
time, in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority. The term “Federal Book Entry
Regulations” means (a) the federal regulations contained in Subpart B
(“Treasury/Reserve Automated Debt Entry System (TRADES)”) governing book-entry
securities consisting of U.S. Treasury bills, notes and bonds and Subpart D
(“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10
through § 357.15 and § 357.40 through § 357.45 and (b) to the extent
substantially identical to the federal regulations referred to in clause
(a) above (as in effect from time to time), the federal regulations governing
other book-entry securities.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



5

          NOW, THEREFORE, in consideration of the premises and in order to
induce the Lenders to make Loans and issue Letters of Credit under the Credit
Agreement and to induce the Hedge Banks to enter into Secured Hedge Agreements
from time to time, each Grantor hereby agrees with the Collateral Agent for the
ratable benefit of the Secured Parties as follows:

          Section 1. Grant of Security. Each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, such Grantor’s right, title and interest in and to the following,
in each case, as to each type of property described below, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”), but excluding
licenses, permits or authorizations issued by the Federal Communications
Commission (the “FCC”) (“Wireless Licenses”) to the extent that the grant of a
security interest in such Wireless Licenses is prohibited under applicable
Federal Law, provided that the Collateral shall include (x) the right to receive
all proceeds derived from the sale, assignment, transfer or transfer of control
of Wireless Licenses, (y) proceeds of Wireless Licenses and (z) any Wireless
Licenses as to which the FCC has consented to the grant of a security interest
under this Agreement:
     (a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto and all software related thereto,
including, without limitation, software that is embedded in and is part of the
equipment (any and all such property being the “Equipment”);
     (b) all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof,
(ii) goods in which such Grantor has an interest in mass or a joint or other
interest or right of any kind (including, without limitation, goods in which
such Grantor has an interest or right as consignee) and (iii) goods that are
returned to or repossessed or stopped in transit by such Grantor, and all
accessions thereto and products thereof and documents therefor, and all software
related thereto, including, without limitation, software that is embedded in and
is part of the inventory (any and all such property being the “Inventory”);
     (c) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clause (d), (e) or (f) below,
being the “Receivables”, and any and all such supporting obligations, security
agreements, mortgages, Liens, leases, letters of credit and other contracts
being the “Related Contracts”);



--------------------------------------------------------------------------------



TABLE OF CONTENTS



6

     (d) the following (the “Security Collateral”):
     (i) the Initial Pledged Equity and the certificates, if any, representing
the Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;
     (ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;
     (iii) all additional shares of stock and other Equity Interests from time
to time acquired by such Grantor in any manner, (A) other than Equity Interests
in the Excluded Subsidiaries and (B) limited, in the case of Equity Interests in
any entity (other than the Excluded Subsidiaries) that is a “controlled foreign
corporation” under Section 957 of the Internal Revenue Code, to 66% of the
capital stock of each such entity to the extent that any material adverse tax
consequences to the applicable Grantor would otherwise result, (such shares and
other Equity Interests, together with the Initial Pledged Equity, being the
“Pledged Equity”), and the certificates, if any, representing such additional
shares or other Equity Interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or other Equity Interests and all subscription warrants, rights
or options issued thereon or with respect thereto;
     (iv) all additional indebtedness from time to time owed to such Grantor
(such indebtedness, together with the Initial Pledged Debt, being the “Pledged
Debt”) and the instruments, if any, evidencing such indebtedness, and all
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness;
     (v) the Securities Accounts, all Pledged Security Entitlements with respect
to all Pledged Financial Assets from time to time credited to the Securities
Account, and all Pledged Financial Assets, and all dividends, distributions,
return of capital, interest, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Pledged Security Entitlements or such Pledged Financial
Assets and all subscription warrants, rights or options issued thereon or with
respect thereto;
     (vi) except for property excluded in clause (iii)(A) or (iii)(B) above, all
other investment property (including, without limitation, all (A) securities,
whether certificated or uncertificated, (B) security entitlements,
(C) securities



--------------------------------------------------------------------------------



TABLE OF CONTENTS



7

accounts, (D) commodity contracts and (E) commodity accounts) in which such
Grantor has now, or acquires from time to time hereafter, any right, title or
interest in any manner, and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, distributions, value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto;
     (e) each of the agreements listed on Schedule III hereto, the IP Agreements
(as hereinafter defined), and each Hedge Agreement to which such Grantor is now
or may hereafter become a party, in each case as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including, without limitation,
(i) all rights of such Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, (iii) claims of such Grantor for damages arising out of or
for breach of or default under the Assigned Agreements and (iv) the right of
such Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);
     (f) the following (collectively, the “Account Collateral”):
     (i) the Collateral Account, the L/C Collateral Account and the Other
Deposit Accounts and all funds and financial assets from time to time credited
thereto (including, without limitation, all Cash Equivalents), all interest,
dividends, distributions, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such funds and financial assets, and all certificates and
instruments, if any, from time to time representing or evidencing the Collateral
Account, the L/C Collateral Account and the Other Deposit Accounts;
     (ii) all promissory notes, certificates of deposit, deposit accounts,
checks and other instruments from time to time delivered to or otherwise
possessed by the Collateral Agent for or on behalf of such Grantor, including,
without limitation, those delivered or possessed in substitution for or in
addition to any or all of the then existing Account Collateral; and
     (iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and
     (g) the following (collectively, the “Intellectual Property Collateral”):



--------------------------------------------------------------------------------



TABLE OF CONTENTS



8

     (i) all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);
     (ii) all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);
     (iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);
     (iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);
     (v) all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual, industrial and intangible property of any type,
including, without limitation, industrial designs and mask works;
     (vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule V hereto (as such Schedule V may be
supplemented from time to time by supplements to this Agreement, each such
supplement being substantially in the form of Exhibit D hereto (an “IP Security
Agreement Supplement”) executed by such Grantor to the Collateral Agent from
time to time), together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;
     (vii) all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



9

     (viii) all agreements, permits, consents, orders and franchises relating to
the license, development, use or disclosure of any of the foregoing to which
such Grantor, now or hereafter, is a party or a beneficiary (“IP Agreements”),
including, without limitation, the agreements set forth in Schedule VI hereto;
and
     (ix) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;
     (h) all commercial tort claims described in Schedule IX hereto
(collectively the “Commercial Tort Claims Collateral”);
     (i) all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and
     (j) all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (i) of this Section 1 and this clause
(j)) and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, (B) tort claims,
including, without limitation, all commercial tort claims and (C) cash;
provided, however, that notwithstanding anything to the contrary set forth
above, in no event shall the security interest granted under this Agreement
attach to (t) the C Block FCC License held by Cricket Licensee (Reauction), Inc.
for the Basic Trading Area of Coffeyville, Kansas (BTA# 088) with the FCC Call
Sign WPOK578, (u) any of the assets, properties and rights of the Grantors that
pertain to PCS wireless telecommunications businesses or operations in the State
of Oregon, (v) any of the Toledo/Sandusky Assets, (w) the D Block FCC License
held by Cricket Licensee II, Inc. for the Basic Trading Area of Grand Rapids,
Michigan (BTA# 169) with the FCC Call Sign KNLG664, (x) the E Block FCC License
held by Cricket Licensee (Reauction), Inc. for the Basic Trading Area of Fort
Wayne, Indiana (BTA# 155) with the FCC Call Sign WPOJ708, (y) any license,
contract, property right or agreement (including any collateral directly
associated with any of the foregoing the grant of a Lien on which is permitted
under Section 7.01 of the Credit Agreement) to which any Grantor is a party or
any of such Grantor’s rights or interests thereunder if and for so long as (but
only for so long as) the grant of such security interest (I) gives any other
party to such license, contract, property right or agreement the right to
terminate its obligations thereunder, (II) constitutes or results in the
abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor therein or (III) constitutes or results in a breach or termination
pursuant to the terms of, or a default under, such license, contract, property
right or agreement (other than to the extent that any such terms referred to in
any of clauses (I), (II) and (III) are rendered ineffective by the terms of any
of Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or any similar statute or
successor provision or provisions) or (z) any leasehold interest in real
property.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



10


          Section 2. Security for Obligations. This Agreement secures, in the
case of each Grantor, the payment of all Obligations of such Grantor now or
hereafter existing under the Loan Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise (all such Obligations being the “Secured
Obligations”).

          Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

          Section 4. Delivery and Control of Security Collateral. (a) All
certificates or instruments representing or evidencing Security Collateral shall
be delivered to and held by or on behalf of the Collateral Agent pursuant hereto
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Agent. Upon the occurrence and during
the continuance of an Event of Default, the Collateral Agent shall have the
right, at any time in its discretion and without notice to any Grantor, to
transfer to or to register in the name of the Collateral Agent or any of its
nominees any or all of the Security Collateral, subject only to the revocable
rights specified in Section 15(a). In addition, upon the occurrence and during
the continuance of an Event of Default, the Collateral Agent shall have the
right at any time to exchange certificates or instruments representing or
evidencing Security Collateral for certificates or instruments of smaller or
larger denominations. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall also have the right at any time to
convert Security Collateral consisting of financial assets credited to the
Securities Account to Security Collateral consisting of financial assets held
directly by the Collateral Agent, and to convert Security Collateral consisting
of financial assets held directly by the Collateral Agent to Security Collateral
consisting of financial assets credited to the Securities Account.
          (b) With respect to any Security Collateral in which any Grantor has
any right, title or interest and that constitutes an uncertificated security,
such Grantor will cause the issuer thereof (or, if the issuer thereof is not a
Subsidiary of such Grantor, use commercially reasonable efforts to cause the
issuer thereof) either (i) to register the Collateral Agent as the registered
owner of such security or (ii) to agree in an authenticated record with such
Grantor and the Collateral Agent that such issuer will comply with instructions
with respect to such security originated by the Collateral Agent without further
consent of such Grantor, such authenticated record to be in form and substance
satisfactory to the Collateral Agent. With respect to any Security Collateral in
which any Grantor has any right, title or interest and that is not an
uncertificated security, upon the request of the Collateral Agent upon the
occurrence and during the continuance of an Event of Default, such Grantor will
notify each such issuer of Pledged Equity that such Pledged Equity is subject to
the security interest granted hereunder.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



11

          (c) With respect to any Security Collateral in which any Grantor has
any right, title or interest and that constitutes a security entitlement in
which the Collateral Agent is not the entitlement holder, except for any such
Security Collateral that is subject to a Lien permitted under any of clauses
(b), (e), (f), (h), (m), (n), (p) or (q) of Section 7.01 of the Credit
Agreement, such Grantor will cause the securities intermediary with respect to
such security entitlement either (i) to identify in its records the Collateral
Agent as the entitlement holder of such security entitlement against such
securities intermediary or (ii) to agree in an authenticated record with such
Grantor and the Collateral Agent that such securities intermediary will comply
with entitlement orders (that is, notifications communicated to such securities
intermediary directing transfer or redemption of the financial asset to which
such Grantor has a security entitlement) originated by the Collateral Agent
without further consent of such Grantor, such authenticated record to be in form
and substance satisfactory to the Collateral Agent (such agreement being a
“Securities Account Control Agreement”).
          (d) No Grantor will change or add any securities intermediary or
commodity intermediary that maintains any securities account or commodity
account in which any of the Collateral is credited or carried, or change or add
any such securities account or commodity account, in each case without first
complying with the above provisions of this Section 4 in order to perfect the
security interest granted hereunder in such Collateral.
          (f) Upon the request of the Collateral Agent upon the occurrence and
during the continuance of an Event of Default, such Grantor will notify each
such issuer of Pledged Debt that such Pledged Debt is subject to the security
interest granted hereunder.

          Section 5. Maintaining the Account Collateral. So long as any Loan or
any other Obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding, any Secured Hedge Agreement
shall be in effect or any Lender shall have any Commitment:
     (a) From and after the date which is 60 days after the date hereof (as such
date may be extended on the terms permitted by the Credit Agreement and provided
that if such Grantor has used commercially reasonable efforts to obtain the
Account Control Agreement described below, such Grantor shall have an additional
30 days to either (A) obtain such Account Control Agreement or (B) move the
applicable Account Collateral to a Pledge Account Bank that is party to an
Account Control Agreement), each Grantor will maintain all Account Collateral
only with the Collateral Agent or with banks (the “Pledged Account Banks”) that
have agreed, in a record authenticated by the Grantor, the Collateral Agent and
the Pledged Account Banks, to (i) comply with instructions originated by the
Collateral Agent directing the disposition of funds in the Account Collateral
without the further consent of the Grantor and (ii) waive or subordinate in
favor of the Collateral Agent all claims of the Pledged Account Banks
(including, without limitation, claims by way of a security interest, lien or
right of setoff or right of recoupment, except for debits by the Pledged Account
Banks for fees, charges or returned item amounts) to the Account Collateral,
which authenticated record shall be in form and substance satisfactory to the
Collateral Agent (the “Account Control



--------------------------------------------------------------------------------



TABLE OF CONTENTS



12

Agreement”); and each deposit or securities account subject to an account
control agreement is referred to herein as a “Pledged Account”) (and, in the
case of any such Account Control Agreement entered into prior to the date
hereof, the Pledged Account Banks shall have, within the timeframe specified
above (as extended, where applicable) acknowledged in an authenticated record in
form and substance satisfactory to the Collateral Agent the continued
effectiveness of such Account Control Agreement with respect to the Secured
Obligations under the Loan Documents); provided, however, that this Section 5(a)
shall not apply to (i) deposit accounts permitted under clause (c) below and
(ii) deposit accounts subject to Liens permitted under Section 7.01(e), (f),
(h), (m), (n), (p) or (q) of the Credit Agreement to the extent permitted
thereunder (collectively, the deposit accounts referred to in subclauses (i) and
(ii) are referred to herein as “Other Deposit Accounts”). Schedule VIII sets
forth a list as of the date hereof of all Other Deposit Accounts.
     (b) Each Grantor will deposit in a Pledged Account or the Collateral
Account or pay to the Collateral Agent for deposit in the Collateral Account, at
the end of each Business Day, all proceeds of Collateral and all other cash of
such Grantor, other than (i) petty cash that in the ordinary course of business
is kept at such Grantor’s offices, (ii) checks received at such Grantor’s
offices that in the ordinary course of business are not deposited into a deposit
account on a daily basis but which are deposited at least once per week and
(iii) cash deposited into an Other Deposit Account in compliance with clause (i)
of the definition of Other Deposit Account or related to a Lien granted as
provided under clause (ii) of the definition of Other Deposit Account.
     (c) Each Grantor agrees that it will not add any bank that maintains a
deposit account for such Grantor or open any new deposit account with any then
existing Pledged Account Bank unless (except with respect to any new deposit
account the individual balance of which does not exceed $100,000 and does not
exceed when aggregated with all other Other Deposit Accounts, other than those
referred to in subclause (a)(ii) above, $500,000, and except with respect to
deposit accounts referred to in subclause (a)(ii) above) (i) the Collateral
Agent shall have received at least three Business Days’ prior written notice of
such additional bank or such new deposit account and (ii) the Collateral Agent
shall have received, in the case of a bank or Pledged Account Bank that is not
the Collateral Agent, an Account Control Agreement authenticated by such new
bank and such Grantor, or a supplement to an existing Account Control Agreement
with such then existing Pledged Account Bank, covering such new deposit account
(and, upon the receipt by the Collateral Agent of such Account Control Agreement
or supplement, Schedule VII hereto shall be automatically amended to include
such Other Deposit Account). Each Grantor agrees that it will not terminate any
bank as a Pledged Account Bank or terminate any Account Collateral, except that
the Grantor may terminate a Pledged Account, and terminate a bank as a Pledged
Account Bank with respect to a Pledged Account, if it gives the Collateral Agent
at least three Business Days’ prior written notice of such termination (and,
upon such termination, Schedule VII hereto shall be automatically amended to
delete such Pledged Account).
     (d) Upon any termination by a Grantor of any Pledged Account by such
Grantor, or any Pledged Account Bank with respect thereto, such Grantor will
immediately transfer all funds and property held in such terminated Pledged
Account to another Pledged Account listed in Schedule VII or otherwise permitted
hereunder or to the Collateral Account so that the Collateral Agent shall have a
continuously perfected security interest in such Account Collateral, funds and
property. Each Grantor agrees to terminate any or all Account Collateral and
Account Control Agreements upon request by the Collateral Agent.
     (e) The Collateral Agent shall have sole right in accordance with the
Credit Agreement to direct the disposition of funds with respect to the
Collateral Account, the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



13

L/C Collateral Account and, after the occurrence and during the continuance of
an Event of Default and the exercise by the Collateral Agent of its right to
exclusive control over the Pledged Accounts, the Pledged Accounts; and it shall
be a term and condition of each of the Collateral Account and the L/C Collateral
Account, notwithstanding any term or condition to the contrary in any other
agreement relating to the Collateral Account or the L/C Collateral Account, as
the case may be, that no amount (including, without limitation, interest on Cash
Equivalents credited thereto) will be paid or released to or for the account of,
or withdrawn by or for the account of, the Borrower or any other Person from the
Collateral Account or the L/C Collateral Account; and it shall be a term and
condition of the Pledged Accounts that, after the exercise by the Collateral
Agent of its right to exclusive control over the Pledged Accounts,
notwithstanding any term or condition to the contrary in any other agreement
relating to the Pledged Accounts, no amount (including, without limitation,
interest on Cash Equivalents credited thereto) will be paid or released to or
for the account of, or withdrawn by or for the account of, the Borrower or any
other Person from the Pledged Accounts.
     (f) The Collateral Agent may, at any time, after the occurrence and during
the continuance of an Event of Default, and without notice to, or consent from,
the Grantor, (i) transfer, or direct the transfer of, funds from the Account
Collateral to satisfy the Grantor’s obligations under the Loan Documents (to the
extent such obligations are due and payable) if an Event of Default shall have
occurred and be continuing and (ii) transfer, or direct the transfer of, funds
from the Pledged Accounts to the Collateral Account, in each case, as permitted
under the Credit Agreement.

          Section 6. Investing of Amounts in the Collateral Account and the L/C
Collateral Account. The Collateral Agent will, subject to the provisions of
Sections 5, 7 and 22, from time to time (a) invest, or direct the applicable
Pledged Account Bank to invest, amounts received with respect to the Collateral
Account and the L/C Collateral Account in such Cash Equivalents credited to
(A) the Collateral Account and the L/C Collateral Account, respectively, as the
Collateral Agent may select or (B) in the case of Cash Equivalents consisting of
Securities Collateral, a securities account in which the Collateral Agent is the
securities intermediary or a securities account subject to a Securities Account
Control Agreement, and (b) invest interest paid on the Cash Equivalents referred
to in clause (a) above, and reinvest other proceeds of any such Cash Equivalents
that may mature or be sold, in each case in such Cash Equivalents credited in
the same manner. Interest and proceeds that are not invested or reinvested in
Cash Equivalents as provided above shall be deposited and held in the relevant
Collateral Account or L/C Collateral Account. In addition, the Collateral Agent
shall have the right at any time to exchange, or direct the applicable Pledged
Account Bank at which the Collateral Account or the L/C Collateral Account is
held to exchange, such Cash Equivalents for similar Cash Equivalents of smaller
or larger determinations, or for other Cash Equivalents, credited to the
Collateral Account or the L/C Collateral Account, as the case may be.

          Section 7. Release of Amounts. So long as no Default shall have
occurred and be continuing, the Collateral Agent will pay and release, or direct
the applicable Pledged Account Bank to pay and release, to the Borrower or at
its order or, at the request of the Borrower, to the Administrative Agent to be
applied to the Obligations of the Borrower under the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



14

Loan Documents, such amount, if any, as is then on deposit in the Collateral
Account or the L/C Collateral Account, as the case may be, in each case to the
extent permitted to be released under the terms of the Credit Agreement.

          Section 8. Maintaining Electronic Chattel Paper, Transferable Records
and Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims. So long
as any Loan or any other Obligation of any Loan Party under any Loan Document
shall remain unpaid, any Letter of Credit shall be outstanding, any Secured
Hedge Agreement shall be in effect or any Lender shall have any Commitment:
     (a) Each Grantor will maintain all (i) electronic chattel paper so that the
Collateral Agent has control of the electronic chattel paper in the manner
specified in Section 9-105 of the UCC and (ii) all transferable records so that
the Collateral Agent has control of the transferable records in the manner
specified in Section 16 of the Uniform Electronic Transactions Act, as in effect
in the jurisdiction governing such transferable record (“UETA” );
     (b) Each Grantor will use commercially reasonable efforts to maintain all
letter-of-credit rights associated with the letters of credit described in
Schedule X, so that the Collateral Agent has control of such letter-of-credit
rights in the manner specified in Section 9-107 of the UCC; and
     (c) Each Grantor will promptly give notice to the Collateral Agent of any
material commercial tort claim that such Grantor has from time to time and will
promptly execute or otherwise authenticate a supplement to this Agreement, and
otherwise take all necessary action, to subject such commercial tort claim to
the first priority security interest created under this Agreement, subject to
Liens permitted under the Credit Agreement.

          Section 9. Representations and Warranties. Each Grantor represents and
warrants as follows:
     (a) Such Grantor’s exact legal name, as defined in Section 9-503(a) of the
UCC, is correctly set forth in Schedule I hereto. Such Grantor has only the
trade names and registered trademarks listed on Schedule V hereto. Such Grantor
is located (within the meaning of Section 9-307 of the UCC) and has its chief
executive office in the state or jurisdiction set forth in Schedule I hereto.
The information set forth in Schedule I hereto with respect to such Grantor is
true and accurate in all respects. Such Grantor has not previously changed its
name, location, chief executive office, type of organization, jurisdiction of
organization or organizational identification number from those set forth in
Schedule I hereto except as disclosed in Schedule IV hereto.
     (b) All of the Equipment and Inventory of such Grantor are located at
locations for which financing statements in proper form for filing have been
delivered to the Administrative Agent pursuant to Section 4.01(a)(iii)(B) of the
Credit Agreement. All Security Collateral consisting of certificated securities
and instruments have been delivered to the Collateral Agent. None of the
Receivables or Agreement Collateral is



--------------------------------------------------------------------------------



TABLE OF CONTENTS



15

evidenced by a promissory note or other instrument with a face amount in excess
of $50,000 that has not been delivered to the Collateral Agent.
     (c) Such Grantor is the legal and beneficial owner of the Collateral of
such Grantor free and clear of any Lien, claim, option or right of others,
except for the Lien created under this Agreement or any Lien permitted under the
Credit Agreement. To such Grantor’s knowledge, no effective financing statement
or other instrument similar in effect covering all or any part of such
Collateral or listing such Grantor or any trade name of such Grantor as debtor
is on file in any recording office, except such as may have been filed in favor
of the Collateral Agent relating to the Loan Documents or as otherwise permitted
under the Credit Agreement.
     (d) Such Grantor, either individually or together with one or more other
Grantors, has exclusive possession and control of its Equipment and Inventory
other than Inventory stored at any leased premises or warehouse and except as a
third party may have possession or control of Equipment or Inventory in the
ordinary course of such Grantor’s business. In the case of Equipment and
Inventory located on leased premises or in warehouses, no lessor or warehouseman
of any premises or warehouse upon or in which such Equipment or Inventory is
located has any Lien, claim or charge (based on contract, statute or otherwise)
on such Equipment and Inventory, other than any Lien permitted under the Credit
Agreement.
     (e) The Initial Pledged Equity pledged by such Grantor hereunder has been
duly authorized and validly issued and is fully paid and non-assessable. With
respect to the Pledged Equity that is an uncertificated security, such Grantor
has caused (or, in the case of any issuer that is not a Subsidiary of such
Grantor, has used commercially reasonable efforts to cause) the issuer thereof
either (i) to register the Collateral Agent as the registered owner of such
security or (ii) to agree in an authenticated record with such Grantor and the
Collateral Agent that such issuer will comply with instructions with respect to
such security originated by the Collateral Agent without further consent of such
Grantor. If such Grantor is an issuer of Pledged Equity, such Grantor confirms
that it has received notice of such security interest. The Initial Pledged Debt
pledged by such Grantor hereunder has been duly authorized, authenticated or
issued and delivered, is the legal, valid and binding obligation of the issuers
thereof, is evidenced by one or more promissory notes (which notes have been
delivered to the Collateral Agent) and is not in default.
     (f) As of April 30, 2006, the Initial Pledged Equity pledged by such
Grantor constitutes the percentage of the issued and outstanding Equity
Interests of the issuers thereof indicated on Schedule II hereto. As of
April 30, 2006, the Initial Pledged Debt constitutes all of the outstanding
indebtedness owed to such Grantor by the issuers thereof (other than with
respect to indebtedness between the Loan Parties).
     (g) All of the investment property owned by such Grantor as of April 30,
2006 is listed on Schedule II hereto.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



16

     (h) Such Grantor has no deposit accounts, other than the Other Deposit
Accounts and the Account Collateral listed on Schedule VII hereto, as such
Schedule VII may be amended from time to time pursuant to Section 5(d), and
legal, binding and enforceable (subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law)) Account Control Agreements are
in effect for each deposit account that constitutes Account Collateral (other
than Account Collateral consisting of deposit accounts maintained with the
Collateral Agent), except to the extent such Account Control Agreements are not
required pursuant to the terms of Section 5(a).
     (i) Such Grantor is not a beneficiary or assignee under any letter of
credit, other than (i) letters of credit with a face amount of less than
$100,000 and (ii) the letters of credit described in Schedule X hereto, as such
Schedule X may be amended from time to time.
     (j) (i) Except to the extent not required by the terms of the Loan
Documents, all actions necessary to obtain control of Collateral as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and Section 16 of UETA and
actions necessary to perfect the Collateral Agent’s security interest with
respect to Collateral evidenced by a certificate of ownership have been duly
taken, (ii) all UCC financing statements and United States Patent and Trademark
Office and United States Copyright Office filings required to be filed in order
to perfect the Collateral Agent’s security interest in the Collateral of such
Grantor have been delivered to the Administrative Agent in proper form for
filing, and (iii) this Agreement creates in favor of the Collateral Agent for
the benefit of the Secured Parties a valid and, together with such filings
described in clause (ii) to the extent made and such actions described in clause
(i) to the extent taken, perfected first priority (except to the extent of any
Lien permitted under Section 7.01 of the Credit Agreement that is prior to the
Lien created under this Agreement) security interest in the Collateral of such
Grantor, securing the payment of the Secured Obligations.
     (k) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
(i) the grant by such Grantor of the security interest granted hereunder or for
the execution, delivery or performance of this Agreement by such Grantor,
(ii) the perfection or maintenance of the security interest created hereunder
(including the first priority nature of such security interest), except for the
filing of financing statements referred to above and all required continuation
statements, the filing of financing statements or similar documents with
Governmental Authorities with respect to motor vehicles with an aggregate value
not in excess of $150,000, the recordation of the grant of security in the
Intellectual Property Collateral that is the subject of United States federal
registrations or applications with the U.S. Patent and Trademark Office and the
U.S. Copyright Office, as applicable, and the actions described in Section 4
with respect to Security Collateral, or (iii) the exercise by the Collateral
Agent of its voting rights provided for in this Agreement, except as may be
required (x) in connection with the disposition of any portion of the Security
Collateral by laws affecting the offering and sale of securities generally,
(y) by FCC rules and regulations in the case of any disposition of Equity
Interests in a Subsidiary that holds FCC Licenses and (z) in connection with any
exercise of voting rights with respect to Equity Interests of entities that are
not Subsidiaries.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



17

     (l) As to itself and its Intellectual Property Collateral:
     (i) The operation of such Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
in connection therewith do not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any third party,
except as could not reasonably be expected to have a Material Adverse Effect.
     (ii) Such Grantor is the owner of all right, title and interest in and to
the Intellectual Property Collateral set forth on Schedule V. Such Grantor is
entitled to use all Intellectual Property Collateral as such Intellectual
Property Collateral is in use as of the date of this Agreement, except as could
not reasonably be expected to have a Material Adverse Effect.
     (iii) The Intellectual Property Collateral set forth on Schedule V hereto
includes all of the patents, patent applications, trademark registrations and
applications and copyright registrations and applications which are material to
such Grantor’s business and owned by such Grantor.
     (iv) All registrations for the Intellectual Property Collateral set forth
on Schedule V are subsisting and have not been adjudged invalid or unenforceable
in whole or any material part, and to such Grantor’s knowledge, are valid and
enforceable, except as could not reasonably be expected to have a Material
Adverse Effect. Such Grantor does not have knowledge of any uses by such Grantor
of any item of Intellectual Property Collateral that could be expected to lead
to such item becoming invalid or unenforceable, except as could not reasonably
be expected to have a Material Adverse Effect.
     (v) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has made or performed all filings, recordings and other
acts and has paid all required fees and taxes to maintain and protect its
interest in the Intellectual Property Collateral set forth on Schedule V in full
force and effect throughout the United States and to protect and maintain its
interest therein including, without limitation, recordations of any of its
interests in the Patents and Trademarks with the U.S. Patent and Trademark
Office, and recordation of any of its interests in the Copyrights with the U.S.
Copyright Office and in corresponding national and international copyright
offices. Such Grantor has used proper statutory notice in connection with its
use of each material patent, trademark and copyright in the Intellectual
Property Collateral, except as could not reasonably be expected to have a
Material Adverse Effect.
     (vi) As of the date hereof and except as could not reasonably be expected
to have a Material Adverse Effect, no claim, action, suit, investigation,
litigation or proceeding has been asserted or is pending or to such Grantor’s
knowledge, threatened against such Grantor (i) based upon or challenging or
seeking to deny or restrict the Grantor’s rights in or use of any of the
Intellectual Property Collateral, (ii) alleging that the Grantor’s rights in or
use of the Intellectual Property Collateral or that any services provided by,
processes used



--------------------------------------------------------------------------------



TABLE OF CONTENTS



18

by, or products manufactured or sold by, such Grantor infringe, misappropriate,
dilute, misuse or otherwise violate any patent, trademark, copyright or any
other proprietary right of any third party, or (iii) alleging that the
Intellectual Property Collateral is being licensed or sublicensed in violation
or contravention of the terms of any license or other agreement. To such
Grantor’s knowledge, no Person is engaging in any activity that infringes,
misappropriates, dilutes, misuses or otherwise violates in any material respect
the Intellectual Property Collateral or the Grantor’s rights in or use thereof,
except as could not reasonably be expected to have a Material Adverse Effect.
Such Grantor has not granted any license, release, covenant not to sue,
non-assertion assurance, or other right to any Person with respect to any part
of the Intellectual Property Collateral, except as could not reasonably be
expected to have a Material Adverse Effect. The consummation of the transactions
contemplated by the Transaction Documents will not result in the termination or
impairment of any of the Intellectual Property Collateral in any material
respect.
     (vii) With respect to each IP Agreement and in each case, except as could
not reasonably be expected to have a Material Adverse Effect: (A) such IP
Agreement is, to such Grantor’s knowledge, valid and binding and in full force
and effect; (B) such IP Agreement will not cease to be valid and binding and in
full force and effect on terms identical to those currently in effect as a
result of the rights and interest granted herein, nor will the grant of such
rights and interest constitute a breach or default under such IP Agreement or
otherwise give any party thereto a right to terminate such IP Agreement;
(C) such Grantor has not received any written notice of termination or
cancellation under such IP Agreement; (D) such Grantor has not received any
written notice of a breach or default under such IP Agreement, which breach or
default has not been cured; (E) such Grantor has not granted to any other third
party any rights, adverse or otherwise, under such IP Agreement; and (F) neither
such Grantor nor any other party to such IP Agreement is in breach or default
thereof in any material respect, and no event has occurred that, with notice or
lapse of time or both, would constitute such a breach or default or permit
termination, modification or acceleration under such IP Agreement.
     (viii) To such Grantor’s knowledge, (A) none of the Trade Secrets of such
Grantor has been used, divulged, disclosed or appropriated to the detriment of
such Grantor for the benefit of any other Person other than such Grantor; (B) no
employee, independent contractor or agent of such Grantor has misappropriated
any trade secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor; and
(C) no employee, independent contractor or agent of such Grantor is in default
or breach of any material term of any employment agreement, non-disclosure
agreement, assignment of inventions agreement or similar agreement or contract
relating in any way to the protection, ownership, development, use or transfer
of such Grantor’s Intellectual Property Collateral, except, in each case, as
could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



19

     (ix) No Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral except
as could not reasonably be expected to have a Material Adverse Effect.
     (m) The Grantor has no material commercial tort claims (as defined in
Section 9-102(13) of the UCC) other than those listed in Schedule IX hereto (as
amended from time to time.

          Section 10. Further Assurances. (a) Each Grantor agrees that from time
to time, at the expense of such Grantor, such Grantor will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action that may be necessary or desirable, or that the
Collateral Agent may request, in order to perfect and protect any pledge or
security interest granted or purported to be granted by such Grantor hereunder
or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral of such Grantor. Without
limiting the generality of the foregoing, each Grantor will promptly with
respect to Collateral of such Grantor: (i) if any such Collateral shall be
evidenced by a promissory note or other instrument or chattel paper, deliver and
pledge to the Collateral Agent hereunder such note or instrument or chattel
paper with a face amount exceeding $50,000 duly indorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to the Collateral Agent; (ii) execute or authenticate and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Collateral
Agent may request, in order to perfect and preserve the security interest
granted or purported to be granted by such Grantor hereunder; (iii) deliver and
pledge to the Collateral Agent for benefit of the Secured Parties certificates
representing Security Collateral that constitutes certificated securities,
accompanied by undated stock or bond powers executed in blank; (iv) take all
action necessary to ensure that the Collateral Agent has control of Collateral
consisting of deposit accounts, electronic chattel paper, investment property,
letter-of-credit rights and transferable records as provided in Sections 9-104,
9-105, 9-106 and 9-107 of the UCC and in Section 16 of UETA, except as not
required by the terms of the Loan Documents; (v) take all action to ensure that
the Collateral Agent’s security interest is noted on any certificate of
ownership related to any Collateral with a value in excess of $100,000 that is
evidenced by a certificate of ownership; (vi) use commercially reasonable
efforts to cause the Collateral Agent to be the beneficiary under all letters of
credit set forth on Schedule X, with the right to make all draws under such
letters of credit, and with all rights of a transferee under Section 5-114(e) of
the UCC; and (vii) deliver to the Collateral Agent evidence that all other
action that the Collateral Agent may deem reasonably necessary or desirable in
order to perfect and protect the security interest created by such Grantor under
this Agreement has been taken.
          (b) Each Grantor hereby authorizes the Collateral Agent to file one or
more financing or continuation statements, and amendments thereto, including,
without limitation, one or more financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, in each case without the signature of such
Grantor, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement. A



--------------------------------------------------------------------------------



TABLE OF CONTENTS



20

photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law. Each Grantor ratifies its authorization for
the Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.
          (c) Each Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing the Collateral
of such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

          Section 11. As to Equipment and Inventory. Each Grantor will keep the
Equipment and Inventory of such Grantor (other than Inventory sold in the
ordinary course of business) at the places therefor specified in Section 9(b)
or, upon 30 days’ prior written notice to the Collateral Agent, at such other
places designated by the Grantor in such notice.

          Section 12. Insurance. (a) Each insurance policy required to be
maintained in accordance with Section 6.07 of the Credit Agreement shall
(i) name such Grantor and the Collateral Agent as insured parties thereunder
(without any representation or warranty by or obligation upon the Collateral
Agent) as their interests may appear, (ii) contain the agreement by the insurer
that any loss thereunder shall be payable to the Collateral Agent (jointly with
such Grantor) notwithstanding any action, inaction or breach of representation
or warranty by such Grantor, (iii) provide that there shall be no recourse
against the Collateral Agent for payment of premiums or other amounts with
respect thereto and (iv) provide that at least 10 days’ prior written notice of
cancellation or of lapse shall be given to the Collateral Agent by the insurer.
Each Grantor will, if so requested by the Collateral Agent, deliver to the
Collateral Agent original or duplicate policies of such insurance and, as often
as the Collateral Agent may reasonably request, a report of a reputable
insurance broker with respect to such insurance. Further, each Grantor will, at
the request of the Collateral Agent, duly execute and deliver instruments of
assignment of such insurance policies to comply with the requirements of this
Section 12 and use commercially reasonable efforts to cause the insurers to
acknowledge notice of such assignment.
          (b) Reimbursement under any liability insurance maintained by any
Grantor pursuant to this Section 12 may be paid directly to the Person who shall
have incurred liability covered by such insurance. In case of any loss involving
damage to Equipment or Inventory, the applicable Grantor will make or cause to
be made the necessary repairs to or replacements of such Equipment or Inventory,
and any proceeds of insurance properly received by or released to such Grantor
shall be used by such Grantor, except as otherwise required hereunder or by the
Credit Agreement, to pay or as reimbursement for the costs of such repairs or
replacements, except in each case where the failure to do so could not
reasonably be expected to have a Material Adverse Effect and provided that
nothing in this Section shall require the making of any repair or replacement of
any Equipment or Inventory where such repair or replacement would not be
commercially reasonable.
          (c) So long as no Default under Section 8.01(a) or (f) of the Credit
Agreement or Event of Default shall have occurred and be continuing, all
insurance payments received by the Collateral Agent in connection with any loss,
damage or destruction of any Inventory or



--------------------------------------------------------------------------------



TABLE OF CONTENTS



21

Equipment will be released by the Collateral Agent to the applicable Grantor for
application in accordance with Section 12(b). To the extent that (i) the amount
of any such insurance payments exceeds the cost of any such repair, replacement
or restoration, or (ii) such insurance payments are not otherwise required by
the applicable Grantor to complete any such repair, replacement or restoration
required hereunder, the amount of such excess shall be applied in the manner set
forth in the Credit Agreement. Upon the occurrence and during the continuance of
any Event of Default, all insurance payments in respect of such Equipment or
Inventory shall be paid to the Collateral Agent and shall, in the Collateral
Agent’s sole discretion, (i) be released to the applicable Grantor to be applied
as set forth in the first sentence of this subsection (c) or (ii) be held as
additional Collateral hereunder or applied as specified in Section 22(b).

          Section 13. Post-Closing Changes; Bailees; Collections on Assigned
Agreements, Receivables and Related Contracts. (a) No Grantor will change its
name, type of organization, jurisdiction of organization, organizational
identification number or location from those set forth in Section 9(a) of this
Agreement without first giving at least 30 days’ prior written notice to the
Collateral Agent and taking all action reasonably required by the Collateral
Agent for the purpose of perfecting or protecting the security interest granted
by this Agreement. No Grantor will change the location of the Equipment and
Inventory from the locations therefor specified in Section 9(b) without first
giving the Collateral Agent 30 days’ prior written notice of such change. No
Grantor will become bound by a security agreement authenticated by another
Person (determined as provided in Section 9-203(d) of the UCC) without giving
the Collateral Agent 30 days’ prior written notice thereof and taking all action
required by the Collateral Agent to ensure that the perfection and first
priority nature of the Collateral Agent’s security interest in the Collateral
will be maintained, except as permitted by the terms of the Loan Documents and
subject to Liens permitted under the Credit Agreement. Each Grantor will hold
and preserve its records relating to the Collateral, including, without
limitation, the Assigned Agreements and Related Contracts, and will permit
representatives of the Collateral Agent at any time during normal business hours
to inspect and make abstracts from such records and other documents. If the
Grantor does not have an organizational identification number and later obtains
one, it will forthwith notify the Collateral Agent of such organizational
identification number.
          (b) If any Collateral of any Grantor is at any time in the possession
or control of a warehouseman, bailee or agent, and if the Collateral Agent so
requests such Grantor will (i) notify such warehouseman, bailee or agent of the
security interest created hereunder, (ii) instruct such warehouseman, bailee or
agent to hold all such Collateral solely for the Collateral Agent’s account
subject only to the Collateral Agent’s instructions (which shall permit such
Collateral to be removed by such Grantor in the ordinary course of business
until the Collateral Agent notifies such warehouseman, bailee or agent that an
Event of Default has occurred and is continuing), (iii) use commercially
reasonable efforts, to cause such warehouseman, bailee or agent to authenticate
a record acknowledging that it holds possession of such Collateral for the
Collateral Agent’s benefit and shall act solely on the instructions of the
Collateral Agent as specified in clause (ii) above without the further consent
of the Grantor or any other Person, and (iv) if so obtained, make such
authenticated record available to the Collateral Agent.
          (c) Except as otherwise provided in this subsection (c), each Grantor
will continue to collect, in the ordinary course of business and at its own
expense, amounts due or to become due such Grantor under the Assigned
Agreements, Receivables and Related Contracts.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



22
In connection with such collections, such Grantor may take (and, at the
Collateral Agent’s direction, will take) such action as such Grantor or the
Collateral Agent may reasonably deem necessary or advisable to enforce
collection of the Assigned Agreements, Receivables and Related Contracts;
provided, however, that the Collateral Agent shall have the right at any time,
upon the occurrence and during the continuance of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the obligors
(other than customers of any Grantor) under any Assigned Agreements, Receivables
and Related Contracts of the assignment of such Assigned Agreements, Receivables
and Related Contracts to the Collateral Agent and to direct such obligors (other
than customers of any Grantor) to make payment of all amounts due or to become
due to such Grantor thereunder directly to the Collateral Agent and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such Assigned Agreements, Receivables and Related Contracts, to adjust, settle
or compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done, and to otherwise exercise all rights
with respect to such Assigned Agreements, Receivables and Related Contracts,
including, without limitation, those set forth set forth in Section 9-607 of the
UCC. After receipt by any Grantor of the notice from the Collateral Agent
referred to in the proviso to the preceding sentence, (i) all amounts and
proceeds (including, without limitation, instruments) received by such Grantor
in respect of the Assigned Agreements, Receivables and Related Contracts of such
Grantor shall be received in trust for the benefit of the Collateral Agent
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary indorsement) to be deposited in the Collateral Account and
either (A) released to such Grantor on the terms set forth in Section 7 so long
as no Event of Default shall have occurred and be continuing or (B) if any Event
of Default shall have occurred and be continuing and the Collateral Agent so
elects as provided in Section 22(b), applied as provided in Section 22(b) and
(ii) such Grantor will not adjust, settle or compromise the amount or payment of
any Receivable or amount due on any Assigned Agreement or Related Contract,
release wholly or partly any obligor thereof, or allow any credit or discount
thereon, except in the ordinary course of business or in connection with any
settlement with the obligor thereof. No Grantor will consent to the
subordination of its right to payment under any of the Assigned Agreements,
Receivables and Related Contracts to any other indebtedness or obligations of
the obligor thereof.

          Section 14. As to Intellectual Property Collateral. (a) With respect
to each item of its Intellectual Property Collateral, each Grantor agrees to
take, at its expense, all necessary steps, including, without limitation, in the
U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority, to (i) maintain the validity and enforceability of all
material Intellectual Property Collateral and maintain such Intellectual
Property Collateral in full force and effect, and (ii) to the extent
commercially reasonable, pursue the registration and maintenance of each
material patent, trademark, or copyright registration or application, now or
hereafter included in the Intellectual Property Collateral of such Grantor,
including, without limitation, the payment of required fees and taxes, the
filing of responses to office actions issued by the U.S. Patent and Trademark
Office, the U.S. Copyright Office or other governmental authorities, the filing
of applications for renewal or extension, the filing of affidavits under
Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings. No Grantor shall, without the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



23

written consent of the Collateral Agent, discontinue use of or otherwise abandon
any Intellectual Property Collateral, or abandon any right to file an
application for patent, trademark, or copyright, unless such Grantor shall have
previously determined that such use or the pursuit or maintenance of such
Intellectual Property Collateral is no longer desirable in the conduct of such
Grantor’s business and that the loss thereof would not be reasonably likely to
have a Material Adverse Effect.
          (b) Each Grantor agrees promptly to notify the Collateral Agent if
such Grantor has knowledge (i) that any material item of the Intellectual
Property Collateral may have become abandoned, placed in the public domain,
invalid or unenforceable, or of any adverse determination or development
regarding such Grantor’s ownership of any of the Intellectual Property
Collateral or its right to register the same or to keep and maintain and enforce
the same, or (ii) of any adverse determination or the institution of any
proceeding (including, without limitation, the institution of any proceeding in
the U.S. Patent and Trademark Office or any court) regarding any item of the
Intellectual Property Collateral.
          (c) In the event that any Grantor has knowledge that any item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall (i) take such actions, at its expense, as such
Grantor deems reasonable and appropriate under the circumstances to protect or
enforce such Intellectual Property Collateral and (ii) if such Intellectual
Property Collateral is of material economic value and such infringement or
misappropriation could reasonably be expected to have a Material Adverse Effect,
promptly notify the Collateral Agent after such Grantor learns thereof and take
such actions, at its expense, as such Grantor deems reasonable and appropriate
under the circumstances, which may include, without limitation, suing for
infringement or misappropriation and for an injunction against such infringement
or misappropriation.
          (d) Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) each Grantor shall use proper
statutory notice in connection with its use of each material item of its
Intellectual Property Collateral and (ii) no Grantor shall do or permit any act
or knowingly omit to do any act whereby any of its material Intellectual
Property Collateral may lapse or become invalid or unenforceable or placed in
the public domain.
          (e) Each Grantor shall take all steps which it reasonably deems
appropriate under the circumstances to preserve and protect each item of its
Intellectual Property Collateral.
          (f) With respect to its Intellectual Property Collateral, each Grantor
agrees to execute or otherwise authenticate an agreement, in substantially the
form set forth in Exhibit C hereto or otherwise in form and substance
satisfactory to the Collateral Agent (an “Intellectual Property Security
Agreement”), for recording the security interest granted hereunder to the
Collateral Agent in such Intellectual Property Collateral with the U.S. Patent
and Trademark Office, the U.S. Copyright Office and any other governmental
authorities necessary to perfect the security interest hereunder in such
Intellectual Property Collateral.
          (g) Each Grantor agrees that should it obtain an ownership interest in
any material property of the type set forth in Section 1(g) that is not on the
date hereof a part of the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



24

Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. Within 30 days after the end of each fiscal year
of Holdings, each Grantor shall give written notice to the Collateral Agent
identifying the After-Acquired Intellectual Property acquired during such fiscal
year (other than After-Acquired Intellectual Property acquired from third
parties in the ordinary course of business that is not material to the business
of the Loan Parties), and such Grantor shall execute and deliver to the
Collateral Agent with such written notice, or otherwise authenticate, an
agreement substantially in the form of Exhibit D hereto or otherwise in form and
substance satisfactory to the Collateral Agent (an “IP Security Agreement
Supplement”) covering such After-Acquired Intellectual Property which IP
Security Agreement Supplement shall be recorded, if reasonably deemed necessary
by the Collateral Agent, with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authorities necessary to perfect the
security interest hereunder in such After-Acquired Intellectual Property.

          Section 15. Voting Rights; Dividends; Etc. (a) So long as no Event of
Default shall have occurred and be continuing:
     (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided however, that such Grantor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any material
part thereof.
     (ii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents; provided, however,
that, except with respect to transactions between and among Loan Parties but
subject to the requirements of the Loan Documents with respect to proceeds of
Dispositions, any and all
     (A) dividends, interest and other distributions paid or payable other than
in cash in respect of, and instruments and other property received, receivable
or otherwise distributed in respect of, or in exchange for, any Security
Collateral,
     (B) dividends and other distributions paid or payable in cash in respect of
any Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus and
     (C) cash paid, payable or otherwise distributed in respect of principal of,
or in redemption of, or in exchange for, any Security Collateral
shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



25

Collateral Agent, be segregated from the other property or funds of such Grantor
and be forthwith delivered to the Collateral Agent as Security Collateral in the
same form as so received (with any necessary indorsement).
     (iii) The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends or interest payments that it
is authorized to receive and retain pursuant to paragraph (ii) above.
          (b) Upon the occurrence and during the continuance of an Event of
Default:
     (i) Except with respect to transactions between and among Loan Parties that
are not by the terms of the Credit Agreement prohibited from being consummated
after the occurrence of an Event of Default, all rights of each Grantor (x) to
exercise or refrain from exercising the voting and other consensual rights that
it would otherwise be entitled to exercise pursuant to Section 15(a)(i) shall,
upon notice to such Grantor by the Collateral Agent, cease and (y) to receive
the dividends, interest and other distributions that it would otherwise be
authorized to receive and retain pursuant to Section 15(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.
     (ii) All dividends, interest and other distributions that are received by
any Grantor contrary to the provisions of paragraph (i) of this Section 15(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).
     (iii) The Collateral Agent shall be authorized to send to each Securities
Intermediary or Commodity Intermediary as defined in and under any Security
Control Agreement a Notice of Exclusive Control as defined in and under such
Security Control Agreement.

          Section 16. As to Letter-of-Credit Rights. Each Grantor, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Collateral Agent, intends to (and hereby does) assign to the Collateral
Agent its rights (including its contingent rights) to the proceeds of all
Related Contracts consisting of letters of credit of which it is or hereafter
becomes a beneficiary or assignee. Each Grantor will promptly use its
commercially reasonable efforts to cause the issuer of each letter of credit
with a face amount in excess of $100,000 and each nominated person (if any) with
respect thereto to consent to such assignment of the proceeds thereof in
substantially the form of the Consent to Assignment of Letter of Credit Rights
attached hereto as Exhibit E or otherwise in form and substance satisfactory to
the Collateral Agent and deliver written evidence of such consent to the
Collateral Agent.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



26


          Section 17. As to the Denali Spectrum Manager Security Interests.
Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, the Collateral Agent, for itself and for each Secured Party, hereby
acknowledges and agrees for the benefit of Denali Spectrum Manager, LLC (“DSM”),
that: (i) the Borrower and DSM are parties to that certain Formation Agreement,
dated as of May 10, 2006 (the “Formation Agreement”); (ii) in recognition of the
benefits that the transactions contemplated by the Formation Agreement will
provide to the Borrower, DSM shall be granted a first priority security interest
in certain assets of Denali Spectrum License, LLC (“Denali License”) and its
Subsidiaries to secure the obligations of Denali License and its Subsidiaries to
purchase DSM’s membership interests in Denali Spectrum, LLC; and (iii) if DSM
and the Borrower enter into the definitive agreements contemplated by the
Formation Agreement (including the Interest Purchase Agreement and the DSM
Security Agreement, each as defined in the Formation Agreement) (collectively,
the “Denali Agreements”), then the security interests received by the Borrower
from Denali License or any Subsidiary thereof (and any right or interest that
the Collateral Agent and/or the Secured Parties is granted or in the future may
be granted hereunder or otherwise with respect to such security interests of the
Borrower) in (A) all assets of Denali License, including all membership
interests owned by Denali License in its Subsidiaries (but excluding Denali
License’s membership interests in each of its Subsidiaries that does not hold
FCC Licenses), (B) all assets of Denali License’s Subsidiaries, if any, now
owned or hereafter acquired, and (C) all proceeds and products of such assets,
shall, as contemplated by Section 8(g) of the Formation Agreement, be junior and
subordinate in right to the security interests in such assets and membership
interests and proceeds and products thereof, to be granted to DSM in connection
with the execution of the Denali Agreements, pursuant to an intercreditor and
subordination agreement to be entered into by DSM and the Borrower, up to an
aggregate amount of $200,000,000 (for the avoidance of doubt, each reference to
an agreement in this sentence shall be to such agreement as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof).

          Section 18. Transfers and Other Liens; Additional Shares. (a) Each
Grantor agrees that it will not (i) sell, assign or otherwise dispose of, or
grant any option with respect to, any of the Collateral, other than sales,
assignments and other dispositions of Collateral, and options relating to
Collateral, permitted under the terms of the Credit Agreement, or (ii) create or
suffer to exist any Lien upon or with respect to any of the Collateral of such
Grantor except for the pledge, assignment and security interest created under
this Agreement and Liens permitted to attach to such Collateral under
Section 7.01 of the Credit Agreement.
          (b) Each Grantor agrees that it will (i) cause each Subsidiary that is
an issuer of the Pledged Equity pledged by such Grantor not to issue any Equity
Interests or other securities in addition to or in substitution for the Pledged
Equity issued by such issuer, except to such Grantor, and (ii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any and all
additional Equity Interests or other securities, subject to the limitation set
forth in Section 1(d)(iii).

          Section 19. Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Collateral Agent such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time in the Collateral
Agent’s discretion, upon the occurrence and during the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



27

continuance of an Event of Default, to take any action and to execute any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:
     (a) to obtain and adjust insurance required to be paid to the Collateral
Agent,
     (b) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
     (c) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and
     (d) to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Collateral Agent with
respect to any of the Collateral.

          Section 20. Collateral Agent May Perform. If any Grantor fails to
perform any agreement contained herein, the Collateral Agent may, as the
Collateral Agent deems necessary to protect the security interest granted
hereunder in the Collateral or to protect the value thereof, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor under the Loan Documents.

          Section 21. The Collateral Agent’s Duties. (a) The powers conferred on
the Collateral Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.
          (b) Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent deems it to be
necessary, appoint one or more subagents (each a “Subagent”) for the Collateral
Agent hereunder with respect to all or any part of the Collateral (and shall
notify the Borrower of such appointment; provided, that the failure to so notify
the Borrower shall not affect the provisions of this Section 21(b)). In the
event that the Collateral Agent so appoints any Subagent with respect to any
Collateral, (i) the assignment and pledge of such Collateral and the security
interest granted in such Collateral by each Grantor hereunder shall be deemed
for purposes of this Amended and Restated Security Agreement to have been made
to such Subagent, in addition to the Collateral Agent, for the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



28

ratable benefit of the Secured Parties, as security for the Secured Obligations
of such Grantor, (ii) such Subagent shall automatically be vested, in addition
to the Collateral Agent, with all rights, powers, privileges, interests,
obligations and remedies of the Collateral Agent hereunder with respect to such
Collateral, and (iii) the term “Collateral Agent,” when used herein in relation
to any rights, powers, privileges, interests, obligations and remedies of the
Collateral Agent with respect to such Collateral, shall include such Subagent;
provided, however, that no such Subagent shall be authorized to take any action
with respect to any such Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent.

          Section 22. Remedies. If any Event of Default shall have occurred and
be continuing and the Administrative Agent shall have so instructed the
Collateral Agent:
     (a) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; and (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
     (b) Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



29

discretion of the Collateral Agent, be held by the Collateral Agent as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Collateral Agent pursuant to the Loan Documents) in
whole or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in the following
manner:
     (i) first, paid to the Agents for any amounts then owing to the Agents
pursuant to Section 8.04 of the Credit Agreement or otherwise under the Loan
Documents, ratably in accordance with such respective amounts then owing to the
Agents; and
     (ii) second, ratably (A) paid to the Lenders and the Hedge Banks,
respectively, for any amounts then owing to them, in their capacities as such,
under the Loan Documents ratably in accordance with such respective amounts then
owing to such Lenders and the Hedge Banks, provided that, for purposes of this
Section 22, the amount owing to any such Hedge Bank pursuant to any Secured
Hedge Agreement to which it is a party (other than any amount therefore accrued
and unpaid) shall be deemed to be equal to the Agreement Value therefor and
(B) deposited as Collateral in the L/C Collateral Account up to an amount equal
to 105% of the aggregate Available Amount of all outstanding Letters of Credit,
provided that in the event that any such Letter of Credit is drawn, the
Collateral Agent shall pay to the Issuing Bank that issued such Letter of Credit
the amount held in the L/C Collateral Account in respect of such Letter of
Credit, provided further that, to the extent that any such Letter of Credit
shall expire or terminate undrawn and as a result thereof the amount of the
Collateral in the L/C Collateral Account shall exceed 105% of the aggregate
Available Amount of all then outstanding Letters of Credit, such excess amount
of such Collateral shall be applied in accordance with the remaining order of
priority set out in this Section 22(b).
Any surplus of such cash or cash proceeds held by or on the behalf of the
Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive such surplus.
     (c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).
     (d) The Collateral Agent may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



30

     (e) In the event of any sale or other disposition of any of the
Intellectual Property Collateral of any Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and such Grantor shall supply to the Collateral Agent or its designee such
Grantor’s written know-how and written expertise, and documents relating to any
Intellectual Property Collateral subject to such sale or other disposition, and
such Grantor’s customer lists and other records and documents relating to such
Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Grantor.
     (f) After the cure or waiver of all Events of Default theretofore existing,
upon request by the Borrower and at the Borrower’s expense, the Collateral Agent
will deliver to the Borrower appropriate evidence of revocation of any notice
previously delivered to a third party relating to the Collateral Agent’s
exercise of its rights over the Collateral.

          Section 23. Amendments; Waivers; Additional Grantors; Supplements to
Schedules, Etc. (a) No amendment or waiver of any provision of this Agreement,
and no consent to any departure by any Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Collateral
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
any party to this Agreement to exercise, and no delay in exercising any right
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
          (b) Upon the execution and delivery, or authentication, by any Person
of a security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental schedules I-X attached to each Security Agreement Supplement shall
be incorporated into and become a part of and supplement Schedules I-X,
respectively, hereto, and the Collateral Agent may attach such supplemental
schedules to such Schedules; and each reference to such Schedules shall mean and
be a reference to such Schedules as supplemented pursuant to each Security
Agreement Supplement.
          (c) Upon the execution and delivery by any Grantor of a Security
Agreement Supplement with appropriate modifications to reflect such Grantor’s
status as an existing Grantor, any supplemental schedules to such Security
Agreement Supplement shall be incorporated into and become a part of and
supplement the corresponding schedules to this Agreement, and the Collateral
Agent may attach such supplemental schedules to such Schedules; and each
reference to such Schedules shall mean and be a reference to such Schedules as
supplemented pursuant to such Security Agreement Supplement; provided that this
clause (c) shall not apply to Schedule IV.

          Section 24. Notices, Etc. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in



--------------------------------------------------------------------------------



TABLE OF CONTENTS



31

subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
     (i) if to the Borrower or the Collateral Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person in
the Credit Agreement; and
     (ii) if to Holdings or any other Grantor, to the address, telecopier
number, electronic mail address or telephone number specified as such Grantor’s
chief executive office on Schedule I hereto.
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. The Collateral Agent or any Grantor may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
          Unless the Collateral Agent otherwise prescribes, notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

          Section 25. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations, (ii) the Maturity
Date and (iii) the termination or expiration of all Letters of Credit and all
Secured Hedge Agreements, (b) be binding upon each Grantor, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Loans owing to it
and the Note or Notes, if any, held by it) subject to compliance with
Section 10.06 of the Credit Agreement, and such permitted assignee or transferee
shall thereupon become vested with all the benefits in respect



--------------------------------------------------------------------------------



TABLE OF CONTENTS



32

thereof granted to such Lender herein or otherwise, in each case as provided in
Section 10.06 of the Credit Agreement.

          Section 26. Release; Termination. (a) Upon any sale, lease, transfer
or other Disposition of any item of Collateral of any Grantor in accordance with
the terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business as to which the assignment and security interest created
hereunder shall be automatically released), (i) (x) if the value of the assets
so disposed of in any single transaction or series of related transactions does
not exceed $10,000,000 or (y) if the value of assets so Disposed of in any
transaction or series of related transactions exceeds $10,000,000 and the
Borrower notifies the Collateral Agent at least five Business Days in advance of
such proposed Disposition, then in each case with respect to clauses (x) and
(y) such item of Collateral shall be automatically released from the assignment
and security interest created under this Agreement upon consummation of such
Disposition and (ii) if the value of assets so Disposed of in any transaction or
series of related transactions exceeds $10,000,000 and the Borrower does not
notify the Collateral Agent at least five Business Days in advance of such
Disposition, then such item shall not be released from the assignment and
security interest created under this Agreement until such time as the Collateral
Agent shall have executed and delivered to such Grantor the release referred to
in the next succeeding sentence. The Collateral Agent agrees to execute and
deliver (at such Grantor’s expense) such documents as such Grantor shall
reasonably request to evidence the release of an item of Collateral from the
assignment and security interest granted hereby to the extent that (A) such
Grantor shall have delivered to the Collateral Agent a written request for
release describing the item of Collateral and the terms of the sale, lease,
transfer or other disposition in reasonable detail, including, without
limitation, the price thereof and an estimate of any expenses in connection
therewith, together with a form of release for execution by the Collateral Agent
and a certificate of such Grantor to the effect that the transaction is in
compliance with the Loan Documents and as to such other matters as the
Collateral Agent may request and (B) the proceeds of any such sale, lease,
transfer or other disposition required to be applied, or any payment to be made
in connection therewith, in accordance with Section 2.04 of the Credit Agreement
shall, if and to the extent so required as of the date of such certificate, have
been paid or made to, or in accordance with the instructions of, the Collateral
Agent when and as required under Section 2.04 of the Credit Agreement. Each
Grantor agrees that it will notify the Collateral Agent within two Business Days
after any Disposition by such Grantor of a type referred to in subclause (x) of
clause (i) above involving assets with a fair market value of $1,000,000 or
more.
          (b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Maturity Date and (iii) the termination or expiration of
all Letters of Credit and all Secured Hedge Agreements, the pledge and security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the applicable Grantor. Upon any such termination, the Collateral
Agent will, at the applicable Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination and reversion.

          Section 27. Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement. Delivery of an



--------------------------------------------------------------------------------



TABLE OF CONTENTS



33

executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.
          Section 28. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

                  CRICKET COMMUNICATIONS, INC.    
 
           
 
  By:   /s/ Dean M. Luvisa    
 
     
 
Name: Dean M. Luvisa    
 
      Title: Acting Chief Financial Officer    
 
            Address for Notices:   LEAP WIRELESS INTERNATIONAL, INC.
10307 Pacific Center Court
           
San Diego, CA 92121
           
 
  By:   /s/ Dean M. Luvisa    
 
     
 
Name: Dean M. Luvisa    
 
      Title: Acting Chief Financial Officer    

     
Address for Notices:
  BACKWIRE.COM, INC.
10307 Pacific Center Court
  TELEPHONE ENTERTAINMENT NETWORK, INC.
San Diego, CA 92121
  CHASETEL LICENSEE CORP.

CRICKET LICENSEE (ALBANY), INC.
CRICKET LICENSEE (COLUMBUS), INC.
CRICKET LICENSEE (DENVER) INC.
CRICKET LICENSEE (LAKELAND) INC.
CRICKET LICENSEE (MACON), INC.
CRICKET LICENSEE (NORTH CAROLINA) INC.
CRICKET LICENSEE (PITTSBURGH) INC.
CRICKET LICENSEE (REAUCTION), INC.
CRICKET LICENSEE I, INC.
CRICKET LICENSEE II, INC.
CRICKET LICENSEE III, INC.
CRICKET LICENSEE IV, INC.
CRICKET LICENSEE V, INC.
CRICKET LICENSEE VI, INC.
CRICKET LICENSEE VII, INC.
CRICKET LICENSEE VIII, INC.
CRICKET LICENSEE IX, INC.
CRICKET LICENSEE X, INC.
CRICKET LICENSEE XII, INC.
CRICKET LICENSEE XIII, INC.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



CRICKET LICENSEE XIV, INC.
CRICKET LICENSEE XV, INC.
CRICKET LICENSEE XVI, INC.
CRICKET LICENSEE XVII, INC.
CRICKET LICENSEE XVIII, INC.
CRICKET LICENSEE XIX, INC.
CRICKET LICENSEE XX, INC.
CRICKET HOLDINGS DAYTON, INC.
MCG PCS LICENSEE CORPORATION, INC.
CHASETEL REAL ESTATE HOLDING COMPANY, INC.
CRICKET ALABAMA PROPERTY COMPANY
CRICKET ARIZONA PROPERTY COMPANY
CRICKET ARKANSAS PROPERTY COMPANY
CRICKET CALIFORNIA PROPERTY COMPANY
CRICKET COLORADO PROPERTY COMPANY
CRICKET FLORIDA PROPERTY COMPANY
CRICKET GEORGIA PROPERTY COMPANY, INC.
CRICKET IDAHO PROPERTY COMPANY
CRICKET ILLINOIS PROPERTY COMPANY
CRICKET INDIANA PROPERTY COMPANY
CRICKET KANSAS PROPERTY COMPANY
CRICKET KENTUCKY PROPERTY COMPANY
CRICKET MICHIGAN PROPERTY COMPANY
CRICKET MINNESOTA PROPERTY COMPANY
CRICKET MISSISSIPPI PROPERTY COMPANY
CRICKET NEBRASKA PROPERTY COMPANY
CRICKET NEVADA PROPERTY COMPANY
CRICKET NEW MEXICO PROPERTY COMPANY
CRICKET NEW YORK PROPERTY COMPANY, INC.
CRICKET NORTH CAROLINA PROPERTY COMPANY
CRICKET OHIO PROPERTY COMPANY
CRICKET OKLAHOMA PROPERTY COMPANY
CRICKET OREGON PROPERTY COMPANY
CRICKET PENNSYLVANIA PROPERTY COMPANY
CRICKET TEXAS PROPERTY COMPANY
CRICKET UTAH PROPERTY COMPANY
CRICKET WASHINGTON PROPERTY COMPANY
CRICKET WISCONSIN PROPERTY COMPANY
LEAP PCS MEXICO, INC.

             
 
  By:   /s/ Dean M. Luvisa    
 
     
 
Name: Dean M. Luvisa    
 
      Title: Acting Chief Financial Officer    

 